DENY; and Opinion Filed August 10, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00945-CV

                             IN RE SONJA Y. WEBSTER, Relator

                      Original Proceeding from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. PR-10-865-2

                              MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Francis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its July 2, 2015 order removing her as guardian of her adult daughter, N.S.

Because we conclude the July 2, 2015 order is an appealable order, we deny the petition.

       Relator is the biological mother of N.S. In October 2011, the trial court appointed relator

guardian of the person of N.S. In February 2015, the trial court issued an order to show cause

under section 1203.052(a)(6) of the Texas Estates Code requiring relator to show cause why she

should not be removed as guardian. After a hearing on the order to show cause, the trial court

signed an order dated April 2, 2015, removing relator as guardian and appointing relator and The

Arc of Dallas as co-guardians. At a status conference on July 2, 2015, within the trial court’s

plenary power, the trial court granted new trial and set a date for the new trial. Also at the status

conference on July 2, 2015, after the trial court granted new trial and without taking any
evidence, the trial court signed an additional order pursuant to section 1203.051(a)(6)(B) of the

Texas Estates Code, removing relator as guardian of N.S. without notice and appointing The Arc

of Dallas as guardian of the person of N.S. The order required relator to immediately surrender

any letters of guardianship and deliver to The Arc of Dallas any remaining assets of the estate of

N.S. The order further directed the clerk of court to issue letters of guardianship to The ARC of

Dallas. Relator contends that she is entitled to mandamus relief from this order.

       Ordinarily to be entitled to mandamus relief, a relator must demonstrate the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Mandamus relief is not

appropriate in this case because the July 2, 2015 order removing relator as guardian is a final

order subject to immediate appeal.

       A final order issued by a probate court is appealable to the court of appeals. TEX.

ESTATES CODE ANN. § 1022.001 (West 2015). A final judgment is one that disposes of all

pending parties and claims. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Except when “specifically provided by law,” there may be but “one final judgment” rendered in

any cause. TEX. R. CIV. P. 301. Probate orders are an exception to the rule that there may be

only one final judgment in a case. De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006). In

probate cases, “multiple judgments final for purposes of appeal can be rendered on certain

discrete issues.” Lehmann, 39 S.W.3d. at 192. These exceptions to the one-judgment rule are

necessary because of the need to “review controlling, intermediate decisions before an error can

harm later phases of the proceeding.” In re Guardianship of Miller, 299 S.W.3d 179, 184 (Tex.

App.—Dallas 2009, no pet.) (citing De Ayala, 193 S.W.3d at 578).




                                               –2–
       Nevertheless, not every order in a probate case is immediately appealable. See De Ayala,
193 S.W.3d at 578. Factors to be considered in determining whether a probate order is a final

order subject to appeal include whether the order adjudicated a substantial right and whether the

order disposed of all issues in that phase of the proceeding for which it was brought. Id. There

is no need, however, to resort to the unique probate rules used to determine whether an

ostensibly interlocutory order is appealable if the order is otherwise final. In re Guardianship of

Miller, 299 S.W.3d at 184.

       Texas law has long recognized that an order removing a guardian is a final appealable

order. See Whittenberg v. Craven, 258 S.W. 152, 155 (Tex. Comm’n App. 1924, judgm’t

adopted) (guardian may appeal from the order attempting to remove him); In re Johnson, 238
S.W.3d 846, 848 (Tex. App.—El Paso 2007, orig. proceeding) (denying mandamus because any

error in removing guardian could have been remedied by regular appeal); In re Guardianship of

Covington, No. 02-11-00107-CV, 2012 WL 1556186, at *4 (Tex. App.—Fort Worth May 3,

2012, no pet.) (declining to address whether it was error for trial court to remove guardians

because guardians had not appealed order of removal but only appealed order denying

reinstatement); see also Kirkland v. Schaff, 391 S.W.3d 649, 655 (Tex. App.—Dallas 2013, no

pet.) (appeal of order removing an estate administrator proper because the order brought to a

conclusion a discrete phase of probate proceeding); In re Estate of Washington, 262 S.W.3d 903,

905 (Tex. App.—Texarkana 2008, no pet.) (same). Even though it may be error for a probate

judge to render a final order without appropriate proceedings, an order is not interlocutory




                                               –3–
simply because such proceedings were not conducted. In re Guardianship of Miller, 299 S.W.3d

at 185. 1

           Although there is no question that the July 2, 2015 order removing relator as guardian is

an appealable order, relator argues appeal is not an adequate remedy because a new trial on the

same issues is scheduled on October 19, 2015 and the estates code does not provide any

guidance for the status of relator’s removal after the new trial. The absence of guidance in the

estates code does not render appeal of the July 2, 2015 order an inadequate remedy. Texas law

provides the guidance not explicitly present in the estates code. A probate order is the functional

equivalent of a judgment when it finally disposes of a particular issue between parties. Ajudani

v. Walker, 232 S.W.3d 219, 223 (Tex. App.—Houston [1st Dist.] 2007, no pet.) Thus, the

probate court’s plenary power to vacate, modify, correct, or reform a final order expires 30 days

after it is signed. See TEX. R. CIV. P. 329b(d). Once a trial court loses plenary power, “any

subsequent retrial would be a nullity.” In re Dickason, 987 S.W.2d 570, 571 (Tex. 1998) (orig.

proceeding); see also In re Torres-Medina, No. 05-14-01046-CV, 2014 WL 4403830, at *1 (Tex.

App.—Dallas Sept. 8, 2014, orig. proceeding) (divorce decree and income withholding order

signed after new trial conducted outside of trial court’s plenary power void).

           Relator further argues that appeal is not an adequate remedy because requiring relator to

challenge the removal order through an appeal deprives relator of the right to care for her adult


     1
        Relator also argues that the removal of relator without actually conducting another trial and other than “as provided by law” renders the
judgment void and subject to mandamus review. A judgment is void when “the court rendering judgment had no jurisdiction of the parties or
property, no jurisdiction of the subject matter, no jurisdiction to enter the particular judgment, or no capacity to act.” PNS Stores, Inc. v. Rivera,
379 S.W.3d 267, 272 (Tex. 2012) (quoting Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 863 (Tex. 2010)). There is no question in this case
that the trial court had jurisdiction over the parties and subject matter and that the trial court retained plenary power at the time it rendered its new
judgment. Cf. Wichita Falls Traction Co. v. Cook, 60 S.W.2d 764, 767 (Tex. 1933) (holding void new judgment rendered without trial after trial
court’s plenary power expired at end of term). Relator’s argument here is simply that the trial court erred in rendering a new judgment in the
manner in which it did. Even if relator is correct in her contentions, the trial court’s judgment in these circumstances is erroneous, not void.




                                                                         –4–
disabled child while the appeal is pending. But mandamus “is not a substitute for and cannot be

used to perform the office of an appeal.” In re State, No. 05-14-00572-CV, 2014 WL 2049545,

at *1 (Tex. App.—Dallas May 15, 2014); see also In re Bernson, 254 S.W.3d 594, 596 (Tex.

App.—Amarillo 2008, no pet.). Texas law provides appeal, rather than mandamus, as the

method for review of orders removing a guardian under the estates code. Cf. TEX. CIV. PRAC. &

REM. CODE ANN. § 15.0642 (West 2002) (providing for mandamus review of orders refusing to

enforce mandatory venue).

           Citing In re Prudential, relator finally urges us to grant the petition for writ of mandamus

in this case because proceeding through mandamus review would allow the Court “to give

needed and helpful direction to the law that would otherwise prove elusive in appeals from final

judgments.” We decline the invitation. There is nothing in this case that eludes review on

appeal from the final judgment rendered on July 2, 2015. 2

           A writ of mandamus issues to correct a clear abuse of discretion when no adequate

remedy by appeal exists.                    Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding). Relator has failed to establish that appeal is inadequate in this case. We deny the

petition.


                                                                             /Molly Francis/
150945F.P05                                                                  MOLLY FRANCIS
                                                                             JUSTICE


     2
        We note that the deadline to file a timely notice of appeal has already expired. TEX. R. APP. P. 26.1. The rules of appellate procedure
allow for a fifteen-day grace period when a party files a motion that complies with 10.5(b) of the Texas Rules of Appellate Procedure setting
forth the facts relied on to reasonably explain the need for an extension. TEX. R. APP. P. 26.3 The Texas Supreme Court has defined “reasonable
explanation” to mean any plausible statement of circumstance indicating that failure to file the notice of appeal within the required period was not
deliberate or intentional, but was the result of inadvertence, mistake, or mischance. Garcia v. Kastner Farms, Inc., 774 S.W.3d 668, 669 (Tex.
1989). The supreme court emphasized that “any conduct short of deliberate or intentional noncompliance qualifies as inadvertence, mistake, or
mischance.” Id.




                                                                       –5–